



Exhibit 10.8



THE SCOTTS MIRACLE-GRO COMPANY
[LONG-TERM INCENTIVE PLAN
(As Amended And Restated January 17, 2013)]


[AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN]




RESTRICTED STOCK UNIT AWARD AGREEMENT FOR EMPLOYEES
(with related dividend equivalents)


RESTRICTED STOCK UNITS GRANTED TO
[Grantee’s Name] ON [Grant Date]


This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award.


1.    DESCRIPTION OF YOUR RESTRICTED STOCK UNITS. You have been granted [Number]
Restricted Stock Units (“RSUs”) and an equal number of related dividend
equivalents. The “Grant Date” of your Award is [Grant Date]. Each whole RSU
represents the right to receive one full Share at the time and in the manner
described in this Award Agreement. Subject to Section 5 of this Award Agreement,
each dividend equivalent represents the right to receive an amount equal to the
dividends that are declared and paid during the period beginning on the Grant
Date and ending on the Settlement Date (as described in Section 4(a) of this
Award Agreement) with respect to the Share represented by the related RSU. To
accept this Award Agreement, you must return a signed copy of this Award
Agreement no later than [Date], to [Third Party Administrator] (the “Third Party
Administrator”) as follows:


[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]


2.
INCORPORATION OF PLAN AND DEFINITIONS.



(a)
This Award Agreement and your RSUs are granted pursuant to and in accordance
with The Scotts Miracle-Gro Company Long-Term Incentive Plan as amended and
restated January 17, 2013 (the “Plan”). All provisions of the Plan are
incorporated herein by reference, and your RSUs and related dividend equivalents
are subject to the terms of the Plan and this Award Agreement. To the extent
there is a conflict between this Award Agreement and the Plan, the Plan will
govern.



(b)
Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Plan.







--------------------------------------------------------------------------------



3.    VESTING. Except as provided in Section 6 of this Award Agreement, the RSUs
described in this Award Agreement will vest as follows:


(a)
General Vesting. If your employment continues from the Grant Date until the
[Number] anniversary of the Grant Date, in this case [Date] (the “Vesting
Date”), your RSUs described in this Award Agreement will become 100% vested on
the Vesting Date; or



(b)
Accelerated Vesting. Under the following circumstances, your RSUs described in
this Award Agreement will become 100% vested earlier than the Vesting Date:



(i)
If you Terminate because of your death or because you become Disabled (as
defined below), your RSUs described in this Award Agreement will become 100%
vested as of the date of such event and will be settled in accordance with
Section 4 of this Award Agreement. For purposes of this Award Agreement,
“Disabled” means (A) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, (B) you are, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering Employees of your
employer, or (C) you are determined to be totally disabled by the Social
Security Administration or Railroad Retirement Board; or



(ii)
If you Terminate for a reason other than Cause after reaching age [Number] and
completing at least [Number] years of employment with the Company, its
Affiliates and/or its Subsidiaries, your RSUs described in this Award Agreement
will become 100% vested as of the date of such event and will be settled in
accordance with Section 4 of this Award Agreement.



[(iii)
If you Terminate due to an involuntary Termination by the Company without Cause
no earlier than [Number] days before the Vesting Date, your Termination will be
deemed to have occurred on the Vesting Date such that the RSUs described in this
Award Agreement will be deemed to become 100% vested as of the [Vesting
Date][date of such termination and will be settled in accordance with Section 4
of this Award Agreement].]



[(c)
Cause. For purposes of this Award Agreement, “Cause” means that Grantee has:

(i)
willfully and materially breached the terms of any employment agreement between
the Grantee and the Company;




2



--------------------------------------------------------------------------------



(ii)
engaged in willful misconduct that has materially injured the business of the
Company or any Subsidiary or Affiliate;



(iii)
willfully committed a material act of fraud or material breach of the Grantee’s
duty of loyalty to the Company or any Subsidiary or Affiliate;



(iv)
willfully and continually failed to attempt in good faith to perform the
Grantee’s duties hereunder (other than any such failure resulting from the
Grantee’s incapacity due to physical or mental illness), after written notice
has been delivered to the Grantee by the Company, which notice specifically
identifies the manner in which the Grantee has not attempted in good faith to
perform his duties; or



(v)
been convicted, or plead guilty or nolo contendere for the commission of an act
or acts constituting a felony under the laws of the United States or any state
thereof.



For purposes of subsections (i) - (iv) no act, or failure to act, on the
Grantee’s part shall be deemed “willful” unless, the Company reasonably
determines, in good faith, that it was done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his act, or failure
to act, was in the best interest of the Company or any Subsidiary or Affiliate.]


4.    SETTLEMENT.
(a)
Subject to the terms of the Plan and this Award Agreement, your vested RSUs,
minus any shares that are withheld for taxes as provided under Section 4(c),
shall be settled in a lump sum as soon as administratively practicable, but no
later than 90 days following the earliest date to occur of: (i) your Termination
due to your death or Disability; or (ii) the third anniversary of the Grant Date
(the “Settlement Date”). Your whole RSUs shall be settled in full Shares, and
any fractional RSU shall be settled in cash, determined based upon the Fair
Market Value of a Share on the Settlement Date.

(b)
Except as provided in Section 5 of this Award Agreement, you will have none of
the rights of a shareholder with respect to Shares underlying the RSUs unless
and until you become the record holder of such Shares.

(c)
You may use one of the following methods to pay the required withholding taxes
related to the vesting of your RSUs. You will decide on the method at the time
prescribed by the Company. If you do not elect one of these methods, the Company
will apply the Net Settlement method described below:

(i)
CASH PAYMENT: If you elect this alternative, you will be responsible for paying
the Company through the Third Party Administrator cash equal to the minimum
statutory withholding requirements applicable on your RSUs.


3



--------------------------------------------------------------------------------





(ii)
NET SETTLEMENT: If you elect this alternative, the Company will retain the
number of shares with a Fair Market Value equal to the minimum statutory
withholding requirements applicable on your RSUs.



(d)
Normally, your RSUs will vest and be settled only under the circumstances
described above. However, if there is a Change in Control, your RSUs will become
100% vested on the date of the Change in Control and will be settled as
described in the Plan. See the Plan for further details.



5.    DIVIDEND EQUIVALENTS. You will be entitled to receive a dividend
equivalent equal to any dividends declared and paid on each Share represented by
a related RSU, subject to the same terms and conditions as the related RSU. Any
dividend equivalents described in this Section 5 will be distributed to you in
accordance with Section 4 of this Award Agreement or forfeited, depending on
whether or not you have met the conditions described in this Award Agreement and
the Plan. Any such distributions will be made in (i) cash, for any dividend
equivalents relating to cash dividends and/or (ii) Shares, for any dividend
equivalents relating to Share dividends.


6.    FORFEITURE.


(a)
Except as otherwise provided in Section 3 or Section 4(d) of this Award
Agreement, you will forfeit your unvested RSUs if you Terminate prior to the
Vesting Date.



(b)
If you engage in “Conduct That Is Harmful To The Company” (as described below),
you will forfeit your RSUs and related dividend equivalents and must return to
the Company all Shares and other amounts you have received through the Plan or
this Award Agreement if, without the Company’s written consent, you do any of
the following within [Number] days before and [Number] days after you Terminate:



(i)
You breach [or threaten to breach] any confidentiality, nondisclosure, and/or
noncompetition obligations under any agreement or plan with the Company or any
Affiliate or Subsidiary;



(ii)
You fail or refuse to consult with, supply information to or otherwise cooperate
with the Company or any Affiliate or Subsidiary after having been requested to
do so;



(iii)
You deliberately engage in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;



(iv)
You fail to return all property (other than personal property), including
vehicles, computer or other equipment or electronic devices, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data, formulae or
any other tangible property or document and any and all copies, duplicates


4



--------------------------------------------------------------------------------



or reproductions that you have produced or received or have otherwise been
provided to you in the course of your employment with the Company or any
Affiliate or Subsidiary; or


(v)
You engaged in conduct that the Committee reasonably concludes would have given
rise to a Termination for Cause had it been discovered before you Terminated.



7.    AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company
may amend or terminate this Award Agreement or the Plan at any time.
8.    BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any RSUs and related dividend equivalents that vest before you die but
are settled after you die. This may be done only on the attached Beneficiary
Designation Form and by following the rules described in that Form. The
Beneficiary Designation Form does not need to be completed now and is not
required as a condition of receiving your Award. However, if you die without
completing a Beneficiary Designation Form or if you do not complete that Form
correctly, your beneficiary will be your surviving spouse or, if you do not have
a surviving spouse, your estate.
9.    TRANSFERRING YOUR RSUs AND RELATED DIVIDEND EQUIVALENTS. Except as
described in Section 8, your RSUs and related dividend equivalents may not be
transferred to another person. Also, the Committee may allow you to place your
RSUs and related dividend equivalents into a trust established for your benefit
or the benefit of your family. Contact the Third Party Administrator for further
details.


10.    GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.


11.    OTHER AGREEMENTS AND POLICIES. Your RSUs and related dividend equivalents
will be subject to the terms of any other written agreements between you and the
Company or any Affiliate or Subsidiary to the extent that those other agreements
do not directly conflict with the terms of the Plan or this Award Agreement.
[Your RSUs and related dividend equivalents granted under the Plan shall be
subject to any applicable Company clawback or recoupment policies, share trading
policies and other policies that may be implemented by the Company from time to
time.]
12.    ADJUSTMENTS TO YOUR RSUs. Subject to the terms of the Plan, your RSUs and
related dividend equivalents will be adjusted, if appropriate, to reflect any
change to the Company’s capital structure (e.g., the number of Shares underlying
your RSUs will be adjusted to reflect a stock split).
13.    YOUR ACKNOWLEDGMENT OF AND AGREEMENT TO AWARD CONDITIONS.
By signing below, you acknowledge and agree that:
(a)    A copy of the Plan has been made available to you;

5



--------------------------------------------------------------------------------



(b)    You understand and accept the terms and conditions of your Award;
(c)
You will consent (on your own behalf and on behalf of your beneficiaries and
transferees and without any further consideration) to any necessary change to
your Award or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your Award and reduce its value or potential value; and

(d)
You must return a signed copy of this Award Agreement to the address given above
before [Date].

[Grantee’s Name]


By: ______________________________


Date signed: ________________________
THE SCOTTS MIRACLE-GRO COMPANY


By: ___________________________________


[Name of Company Representative]
[Title of Company Representative]
Date signed: ____________________________






6

